
	
		II
		Calendar No. 119
		110th CONGRESS
		2d Session
		S. 3535
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Mr. DeMint introduced
			 the following bill; which was read the first time
		
		
			November 18, 2008
			Read the second time and placed on the calendar under
			 authority of the order of the Senate of November 17 (legislative day, September
			 17), 2008
		
		A BILL
		To amend the Internal Revenue Code of 1986 to index
		  certain assets for purposes of determining gain or loss.
	
	
		1.Indexing of certain assets
			 for purposes of determining gain or loss
			(a)In
			 GeneralPart II of subchapter O of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to basis rules of general application) is
			 amended by redesignating section 1023 as section 1024 and by inserting after
			 section 1022 the following new section:
				
					1023.Indexing of
				certain assets for purposes of determining gain or loss
						(a)General
				rule
							(1)Indexed basis
				substituted for adjusted basisSolely for purposes of determining
				gain or loss on the sale or other disposition by a taxpayer (other than a
				corporation) of an indexed asset which has been held for more than 3 years, the
				indexed basis of the asset shall be substituted for its adjusted basis.
							(2)Exception for
				depreciation, etcThe deductions for depreciation, depletion, and
				amortization shall be determined without regard to the application of paragraph
				(1) to the taxpayer or any other person.
							(3)Written
				documentation requirementParagraph (1) shall apply only with
				respect to indexed assets for which the taxpayer has written documentation of
				the original purchase price paid or incurred by the taxpayer to acquire such
				asset.
							(b)Indexed
				asset
							(1)In
				generalFor purposes of this section, the term indexed
				asset means—
								(A)common stock in a C
				corporation (other than a foreign corporation), or
								(B)tangible
				property,
								which is a
				capital asset or property used in the trade or business (as defined in section
				1231(b)).(2)Stock in certain
				foreign corporations includedFor purposes of this
				section—
								(A)In
				generalThe term indexed asset includes common stock
				in a foreign corporation which is regularly traded on an established securities
				market.
								(B)ExceptionSubparagraph
				(A) shall not apply to—
									(i)stock of a foreign
				investment company,
									(ii)stock in a
				passive foreign investment company (as defined in section 1296),
									(iii)stock in a
				foreign corporation held by a United States person who meets the requirements
				of section 1248(a)(2), and
									(iv)stock in a
				foreign personal holding company.
									(C)Treatment of
				American depository receiptsAn American depository receipt for
				common stock in a foreign corporation shall be treated as common stock in such
				corporation.
								(c)Indexed
				basisFor purposes of this section—
							(1)General
				ruleThe indexed basis for any asset is—
								(A)the adjusted basis
				of the asset, increased by
								(B)the applicable
				inflation adjustment.
								(2)Applicable
				inflation adjustmentThe applicable inflation adjustment for any
				asset is an amount equal to—
								(A)the adjusted basis
				of the asset, multiplied by
								(B)the percentage (if
				any) by which—
									(i)the gross domestic
				product deflator for the last calendar quarter ending before the asset is
				disposed of, exceeds
									(ii)the gross
				domestic product deflator for the last calendar quarter ending before the asset
				was acquired by the taxpayer.
									The
				percentage under subparagraph (B) shall be rounded to the nearest
				1/10 of 1 percentage point.(3)Gross domestic
				product deflatorThe gross domestic product deflator for any
				calendar quarter is the implicit price deflator for the gross domestic product
				for such quarter (as shown in the last revision thereof released by the
				Secretary of Commerce before the close of the following calendar
				quarter).
							(d)Suspension of
				holding period where diminished risk of loss; treatment of short sales
							(1)In
				generalIf the taxpayer (or a related person) enters into any
				transaction which substantially reduces the risk of loss from holding any
				asset, such asset shall not be treated as an indexed asset for the period of
				such reduced risk.
							(2)Short
				sales
								(A)In
				generalIn the case of a short sale of an indexed asset with a
				short sale period in excess of 3 years, for purposes of this title, the amount
				realized shall be an amount equal to the amount realized (determined without
				regard to this paragraph) increased by the applicable inflation adjustment. In
				applying subsection (c)(2) for purposes of the preceding sentence, the date on
				which the property is sold short shall be treated as the date of acquisition
				and the closing date for the sale shall be treated as the date of
				disposition.
								(B)Short sale
				periodFor purposes of subparagraph (A), the short sale period
				begins on the day that the property is sold and ends on the closing date for
				the sale.
								(e)Treatment of
				regulated investment companies and real estate investment trusts
							(1)Adjustments at
				entity level
								(A)In
				generalExcept as otherwise provided in this paragraph, the
				adjustment under subsection (a) shall be allowed to any qualified investment
				entity (including for purposes of determining the earnings and profits of such
				entity).
								(B)Exception for
				corporate shareholdersUnder regulations—
									(i)in
				the case of a distribution by a qualified investment entity (directly or
				indirectly) to a corporation—
										(I)the determination
				of whether such distribution is a dividend shall be made without regard to this
				section, and
										(II)the amount
				treated as gain by reason of the receipt of any capital gain dividend shall be
				increased by the percentage by which the entity’s net capital gain for the
				taxable year (determined without regard to this section) exceeds the entity’s
				net capital gain for such year determined with regard to this section,
				and
										(ii)there shall be
				other appropriate adjustments (including deemed distributions) so as to ensure
				that the benefits of this section are not allowed (directly or indirectly) to
				corporate shareholders of qualified investment entities.
									For
				purposes of the preceding sentence, any amount includible in gross income under
				section 852(b)(3)(D) shall be treated as a capital gain dividend and an S
				corporation shall not be treated as a corporation.(C)Exception for
				qualification purposesThis section shall not apply for purposes
				of sections 851(b) and 856(c).
								(D)Exception for
				certain taxes imposed at entity level
									(i)Tax on failure to
				distribute entire gainIf any amount is subject to tax under
				section 852(b)(3)(A) for any taxable year, the amount on which tax is imposed
				under such section shall be increased by the percentage determined under
				subparagraph (B)(i)(II). A similar rule shall apply in the case of any amount
				subject to tax under paragraph (2) or (3) of section 857(b) to the extent
				attributable to the excess of the net capital gain over the deduction for
				dividends paid determined with reference to capital gain dividends only. The
				first sentence of this clause shall not apply to so much of the amount subject
				to tax under section 852(b)(3)(A) as is designated by the company under section
				852(b)(3)(D).
									(ii)Other
				taxesThis section shall not apply for purposes of determining
				the amount of any tax imposed by paragraph (4), (5), or (6) of section
				857(b).
									(2)Adjustments to
				interests held in entity
								(A)Regulated
				investment companiesStock in a regulated investment company
				(within the meaning of section 851) shall be an indexed asset for any calendar
				quarter in the same ratio as—
									(i)the average of the
				fair market values of the indexed assets held by such company at the close of
				each month during such quarter, bears to
									(ii)the average of
				the fair market values of all assets held by such company at the close of each
				such month.
									(B)Real estate
				investment trustsStock in a real estate investment trust (within
				the meaning of section 856) shall be an indexed asset for any calendar quarter
				in the same ratio as—
									(i)the
				fair market value of the indexed assets held by such trust at the close of such
				quarter, bears to
									(ii)the fair market
				value of all assets held by such trust at the close of such quarter.
									(C)Ratio of 80
				percent or moreIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 80 percent
				or more, such ratio for such quarter shall be 100 percent.
								(D)Ratio of 20
				percent or lessIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 20 percent
				or less, such ratio for such quarter shall be zero.
								(E)Look-thru of
				partnershipsFor purposes of this paragraph, a qualified
				investment entity which holds a partnership interest shall be treated (in lieu
				of holding a partnership interest) as holding its proportionate share of the
				assets held by the partnership.
								(3)Treatment of
				return of capital distributionsExcept as otherwise provided by
				the Secretary, a distribution with respect to stock in a qualified investment
				entity which is not a dividend and which results in a reduction in the adjusted
				basis of such stock shall be treated as allocable to stock acquired by the
				taxpayer in the order in which such stock was acquired.
							(4)Qualified
				investment entityFor purposes of this subsection, the term
				qualified investment entity means—
								(A)a regulated
				investment company (within the meaning of section 851), and
								(B)a real estate
				investment trust (within the meaning of section 856).
								(f)Other pass-thru
				entities
							(1)Partnerships
								(A)In
				generalIn the case of a partnership, the adjustment made under
				subsection (a) at the partnership level shall be passed through to the
				partners.
								(B)Special rule in
				the case of section 754 electionsIn the case of a transfer of an
				interest in a partnership with respect to which the election provided in
				section 754 is in effect—
									(i)the adjustment
				under section 743(b)(1) shall, with respect to the transferor partner, be
				treated as a sale of the partnership assets for purposes of applying this
				section, and
									(ii)with respect to
				the transferee partner, the partnership’s holding period for purposes of this
				section in such assets shall be treated as beginning on the date of such
				adjustment.
									(2)S
				corporationsIn the case of an S corporation, the adjustment made
				under subsection (a) at the corporate level shall be passed through to the
				shareholders. This section shall not apply for purposes of determining the
				amount of any tax imposed by section 1374 or 1375.
							(3)Common trust
				fundsIn the case of a common trust fund, the adjustment made
				under subsection (a) at the trust level shall be passed through to the
				participants.
							(4)Indexing
				adjustment disregarded in determining loss on sale of interest in
				entityNotwithstanding the preceding provisions of this
				subsection, for purposes of determining the amount of any loss on a sale or
				exchange of an interest in a partnership, S corporation, or common trust fund,
				the adjustment made under subsection (a) shall not be taken into account in
				determining the adjusted basis of such interest.
							(g)Dispositions
				between related persons
							(1)In
				generalThis section shall not apply to any sale or other
				disposition of property between related persons except to the extent that the
				basis of such property in the hands of the transferee is a substituted
				basis.
							(2)Related persons
				definedFor purposes of this section, the term related
				persons means—
								(A)persons bearing a
				relationship set forth in section 267(b), and
								(B)persons treated as
				single employer under subsection (b) or (c) of section 414.
								(h)Transfers To
				increase indexing adjustmentIf any person transfers cash, debt,
				or any other property to another person and the principal purpose of such
				transfer is to secure or increase an adjustment under subsection (a), the
				Secretary may disallow part or all of such adjustment or increase.
						(i)Special
				rulesFor purposes of this section—
							(1)Treatment of
				improvements, etcIf there is an addition to the adjusted basis
				of any tangible property or of any stock in a corporation during the taxable
				year by reason of an improvement to such property or a contribution to capital
				of such corporation—
								(A)such addition
				shall never be taken into account under subsection (c)(1)(A) if the aggregate
				amount thereof during the taxable year with respect to such property or stock
				is less than $1,000, and
								(B)such addition
				shall be treated as a separate asset acquired at the close of such taxable year
				if the aggregate amount thereof during the taxable year with respect to such
				property or stock is $1,000 or more.
								A rule
				similar to the rule of the preceding sentence shall apply to any other portion
				of an asset to the extent that separate treatment of such portion is
				appropriate to carry out the purposes of this section.(2)Assets which are
				not indexed assets throughout holding periodThe applicable
				inflation adjustment shall be appropriately reduced for periods during which
				the asset was not an indexed asset.
							(3)Treatment of
				certain distributionsA distribution with respect to stock in a
				corporation which is not a dividend shall be treated as a disposition.
							(4)Section cannot
				increase ordinary lossTo the extent that (but for this
				paragraph) this section would create or increase a net ordinary loss to which
				section 1231(a)(2) applies or an ordinary loss to which any other provision of
				this title applies, such provision shall not apply. The taxpayer shall be
				treated as having a long-term capital loss in an amount equal to the amount of
				the ordinary loss to which the preceding sentence applies.
							(5)Acquisition date
				where there has been prior application of subsection
				(a)(1) with respect to the
				taxpayerIf there has been a prior application of subsection
				(a)(1) to an asset while such asset was held by the taxpayer, the date of
				acquisition of such asset by the taxpayer shall be treated as not earlier than
				the date of the most recent such prior application.
							(j)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for part II of subchapter O of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item
			 relating to section 1023 and by inserting after the item relating to section
			 1022 the following new item:
				
					
						Sec. 1022. Indexing of certain assets for
				purposes of determining gain or loss.
						Sec. 1023. Cross
				references.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to sales and
			 other dispositions of indexed assets after the date of the enactment of this
			 Act, in taxable years ending after such date.
			
	
		November 18, 2008
		Read the second time and placed on the
		  calendar
	
